Title: To James Madison from John Mitchell, 24 October 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 24th. Octobr. 1803
					
					Since I had the Honor to write You, our port is so strictly watched that scarce any vessell has enterd; prudence would forbid any Under the Law relative to Blockade as laid down in England. The Commerce of Havre is totally ruined, and our Vessells deprived of the best & safest port from Cherbourg to Dunkirk, in fact, it is the only one in which vessells lay afloat or fitt for one above 200 Tons to enter, that our trade will suffer: our vessells being unfitt to take the ground. I am sory to ad that our Consul at Giberaltar Informs Me of War haveing been declared against Us by the Emperor of Morocco—& that He has a Ship of 30 Guns Cruising off Cape St. Vincent and two row boats of 4 guns & 50 Men in the Gutt. The Consul ads, that, Captain Bainbridge had informed Him He had taken posession of one of the Emperors Cruisers 22 Guns & 100 Men, that had taken the Brig Ceilia of Boston (Cap. Dunn). The ship had orders to take all American Vessells & send them to Tangiers. From Lisbon of the 17 Septr. I am advised a Ship fitted out at Salerno with 22 Guns on the main, & 6 or 8 on the quarter Deck had put in there to refitt, one of her Masts being sprung. She is described as black bottom & sides except a very bright streak round the latter, taunt rigged, stern painted dove colour, no carved Work, a prow resembling a fiddle head, sides round of the Greek modle.
					Preparations for the descent goes on rapidly in all the ports—forty to fifty Gunboats &c have been fitted out Havre & saild for Boulogne & other ports. I believe all Arrived at their destination. Haveing nothing more to ad I beg leave to Assure that I am with perfect respect, Sir, Your very Obed. Hbl. St.
					
						John Mitchell
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
